Citation Nr: 0733270	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-23 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
fungal infection to the feet.

2.  Entitlement to a rating in excess of 10 percent for the 
post-operative residuals of right foot osteotomy and 
neurectomy of the third metatarsal and right fifth digit 
arthroplasty.

3.  Entitlement to a rating in excess of 10 percent for the 
post-operative residuals of left first and fifth toenail 
matrixectomy and left fifth digit arthroplasty.

4.  Entitlement to a compensable rating for pelvic 
inflammatory disease.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1983 to August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in October 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A fungal infection of the feet is manifested by no more 
than affected areas of 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas with no evidence of 
constant or near-constant systemic therapy required during 
the past 12-month period.

3.  Post-operative residuals of right foot osteotomy and 
neurectomy of the third metatarsal and right fifth digit 
arthroplasty are manifested by pain on use and are productive 
of no more than moderate impairment.

4.  Post-operative residuals of left first and fifth toenail 
matrixectomy and left fifth digit arthroplasty are manifested 
by pain on use and are productive of no more than moderate 
impairment.

5.  Pelvic inflammatory disease is asymptomatic and is not 
characterized by symptoms that require continuous treatment.

6.  The persuasive evidence of record does not demonstrate 
the veteran is unemployable as a result of her service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
fungal infection to the feet have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2007).

2.  The criteria for a rating in excess of 10 percent for the 
post-operative residuals of right foot osteotomy and 
neurectomy of the third metatarsal and right fifth digit 
arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2007).

3.  The criteria for a 10 percent evaluation for the post-
operative residuals of left first and fifth toenail 
matrixectomy and left fifth digit arthroplasty have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2007).

4.  The criteria for a compensable evaluation for pelvic 
inflammatory disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.116, Diagnostic 
Code 7614 (2007).

5.	The criteria for a total disability rating based on 
individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 3.340, 4.16 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in February 2003 and November 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in November 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Fungal Infection to the Feet

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7813 (2007)

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7813 (2007)

VA fee basis examination in January 2002 revealed the feet 
were dry with no evidence of infection or maceration.  She 
used no antifungal or anti-inflammatory medications.  There 
was some exfoliation over the plantar aspects and between the 
toes.  There was no bunion or bunionette deformities.  The 
hard nail on the left great and small toes were absent.  
There was evidence of a continuation of a fungal infection of 
the nail matrix.  The examiner noted there was evidence of 
skin exfoliation, cracking, and areas of mild hyperkeratosis, 
but no evidence of ulceration.  The veteran's skin disorder 
was considered to be moderate.  It was noted she used no 
medical treatment to the feet or antifungal ointments.

VA general medical examination in April 2003 noted 
examination of the skin was normal except for dry skin to the 
feet.  The skin was thicker to the heels with no evidence of 
heavy callous build-up, web space rash, erythema, or 
maceration.  The left great and little toes were absent and 
the remaining nails were not mycotic.  

Based upon the evidence of record, the Board finds the fungal 
infection to the feet is manifested by no more than affected 
areas of 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas.  There is no evidence of constant 
or near-constant systemic therapy required during the past 
12-month period.  Therefore, entitlement to a rating in 
excess of 10 percent is not warranted.  

The Board also finds there is no probative evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Although the veteran 
contends she is unable to work because of foot problems, the 
Board finds the January 2002 VA examiner's opinion is 
persuasive that her foot disabilities are no more than 
moderately disabling.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


Right and left Foot Disabilities

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007)

In this case, service medical records show the veteran 
underwent osteotomies of the right third metatarsal and total 
phenol matricectomies of the left hallux and left fifth digit 
in June 1985.  She subsequently had an osteotomy of the right 
third metatarsal, neurectomy to the right third metatarsal 
interspace, and arthroplasties to the bilateral fifth digits.  

On VA general medical examination in April 2003 the veteran 
reported she last worked in 1995 at a food counter.  She 
indicated, in essence, that she left that job because it 
bothered her feet to stand for prolonged periods of time.  
The examiner noted her gait was antalgic because of foot 
pain, but that she was not using any orthotics.  Examination 
of the feet revealed plantar flexion from 0 to 40 degrees and 
dorsiflexion from 0 to 20 degrees, bilaterally.  There were 
well-healed and nontender residual surgical scars on both 
feet.  Motor strength to the lower extremities including the 
feet was 4/5.  Motor and sensory examinations were intact.  
The examiner referred to January 2002 X-ray films of her feet 
reflecting evidence of arthroplasty of the 5th toe, with 
fusion of the right 5th distal interphlangeal joint.  No 
appreciable arthritic changes were noted.  The left foot 
showed evidence of past arthroplasty The distal and middle 
phalanx were fused.  There was no appreciation of 
degeneration.  The diagnoses included chronic feet pain.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected post-operative residuals of right 
foot osteotomy and neurectomy of the third metatarsal and 
right fifth digit arthroplasty is manifested by pain on use 
and is productive of no more than moderate impairment.  The 
Board finds her service-connected post-operative residuals of 
left first and fifth toenail matrixectomy and left fifth 
digit arthroplasty is manifested by pain on use and is 
productive of no more than moderate impairment.  The April 
2003 VA examiner's opinion a persuasive.  Further, no 
evidence has been submitted to refute these findings.

The Board finds evaluation under the criteria for Diagnostic 
Code 5284 is most appropriate.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  Therefore, entitlement to 
ratings in excess of 10 percent for the veteran right or left 
foot disabilities is not warranted.  There is no probative 
evidence of any unusual or exceptional circumstances to 
warrant referral for an extraschedular rating.  The 
preponderance of the evidence is against these claims.

Pelvic Inflammatory Disease

761
4
Fallopian tube, disease, injury, or adhesions of 
(including pelvic inflammatory disease (PID)).

General Rating Formula for Disease, Injury, or Adhesions of 
Female Reproductive Organs
Symptoms not controlled by continuous treatment
30
Symptoms that require continuous treatment
10
Symptoms that do not require continuous treatment
0
38 C.F.R. § 4.116, Diagnostic Code 7614 (2007)

In this case, service medical records show the veteran 
complained of pelvic pain.  The diagnosis was Bartholin's 
cyst abscess.  Subsequent reports included diagnoses of 
dysfunctional uterine bleeding.  Service connection was 
established for pelvic inflammatory disease in a January 1992 
rating decision.  

On VA general medical examination in April 2003 the veteran 
reported her menses were regular without problems.  She 
stated her annual gynecologic examinations had been normal.  
A gynecological examination was deferred and was not 
considered to be necessary.  The provided diagnoses included 
no gynecological disorders.

Based upon the evidence of record, the Board finds the 
veteran's service-connected pelvic inflammatory disease is 
asymptomatic and is not characterized by symptoms that 
require continuous treatment.  There is no evidence the 
veteran has any present problems as a result of her service-
connected pelvic inflammatory disease.  Therefore, 
entitlement to a compensable rating is not warranted.  The 
preponderance of the evidence is against the claim.

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a) (2007).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2007).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2007).  

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the veteran is 
unemployable as a result of her service-connected 
disabilities.  VA records show service connection has been 
established for fungal infection to the feet (30 percent), 
post-operative residuals of right foot osteotomy and 
neurectomy of the third metatarsal and right fifth digit 
arthroplasty (10 percent), post-operative residuals of left 
first and fifth toenail matrixectomy and left fifth digit 
arthroplasty (10 percent), pelvic inflammatory disorder (0 
percent), and surgical scar to the left side of the nose (0 
percent).  Her combined service-connected disability rating 
is 50 percent.  The schedular rating criteria for TDIU 
consideration under 38 C.F.R. § 4.16(a) are not met in this 
case.  The persuasive evidence also shows her service-
connected disabilities are not so disabling as to render her 
unemployable.  

In her February 2003 application for VA benefits the veteran 
stated she had last worked in 1995 and claimed she was unable 
to work because of problems with her feet and a female 
disorder.  She also reported that she had completed two years 
of college.  In a separate statement she noted she had been 
unemployed since January 1995 and that her previous employer 
had ceased operations.  

Although the veteran contends she is unemployable as a result 
of her service-connected foot and pelvic inflammatory disease 
disabilities, the Board finds the medical evidence 
demonstrates her pelvic inflammatory disease is asymptomatic 
and that her feet disabilities are no more than moderately 
disabling.  The April 2003 VA examiner's opinion is 
persuasive.  The veteran is also shown to have completed two 
years of college.  There is no probative evidence 
demonstrating that she is precluded from gainful employment 
that would not require prolonged standing.  Therefore, her 
claim for entitlement to TDIU must be denied.



ORDER

Entitlement to a rating in excess of 30 percent for a fungal 
infection to the feet is denied.

Entitlement to a rating in excess of 10 percent for the post-
operative residuals of right foot osteotomy and neurectomy of 
the third metatarsal and right fifth digit arthroplasty is 
denied.

Entitlement to a rating in excess of 10 percent for the post-
operative residuals of left first and fifth toenail 
matrixectomy and left fifth digit arthroplasty is denied.

Entitlement to a compensable rating for pelvic inflammatory 
disease is denied.

Entitlement to TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


